Per Curiam.

The rule referred to by the defend-' ant’s counsel, that “ where there shall be a demur- “ rer to a declaration, or to any other pleading, not being a plea in abatement, the party against whom “ the demurrer shall be taken, may, at any time be- “ fore the default for not joining in demurrer shall be “ entered, amend the pleading demurred to” will never extend to permit the party to add new pleas : those pleas must therefore be struck out.
As to the first motion, the plaintiff, after demurrer, comes too late to drive the defendant to an election.
*93Let the plaintiff take only the effect of his motion in respect to the two last pleas.